DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s response to the restriction/ election requirement from 6/28/2021 is acknowledged.  On review of Applicant’s claim amendments, which eliminated the groups, and the file history of the parent patent application 15/757,293, the restriction/ election requirement is hereby withdrawn.  Claims 2-12, 15, 16 and 25-27 are pending, and have been examined herewith across their breadth.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12, 15, 16 and 25-27 are  rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/097231 A1 to Rinsch et al. (“Rinsch”, of record), further in view of US 20050282781 to Ghosal (“Ghosal”, of record), US 8,894,993 to Ghosal (“Ghosal 2”, of record), US 2006/0257337 to Sherris (“Sherris”, of record), and US 20140079729 to Kalidindi (“Kalidindi”, of record).
Claim interpretation
Applicant’s specification provides the following disclosure with respect to the claim term “medium-chain triglyceride”:

    PNG
    media_image1.png
    469
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    759
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    761
    media_image3.png
    Greyscale

(p. 6-7).
Applicant’s specification provides the following disclosure with respect to particle size.

    PNG
    media_image4.png
    547
    765
    media_image4.png
    Greyscale

(p. 8).

Claim rejection
Rinsch discloses urolithin compounds of Formula I,

    PNG
    media_image5.png
    274
    445
    media_image5.png
    Greyscale

to specifically include urolithin A.

    PNG
    media_image6.png
    197
    249
    media_image6.png
    Greyscale
 
(Abstract, p. 1, l. 15). 
Rinsch discloses urolithin compounds to be useful in the treatment of various diseases such as sarcopenia, muscle degenerative disease, Duchenne muscular dystrophy, or muscle weakness, or for increasing or enhancing muscle performance, and improving muscle function, muscle strength endurance and muscle recovery.  (p. 6, Ii. 11-15, 22; p. 14, I. 27; p. 15, ll. 2, 14, 15; p. 17, ll. 26-31; p. 18, ll. 3-8).  Rinsch notes in particular:

    PNG
    media_image7.png
    148
    570
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    214
    580
    media_image8.png
    Greyscale

(p. 17, l. 26- p. 18, l. 8).
vegetable or other similar oils, synthetic aliphatic acid glycerides; and if desired, conventional additives, such as emulsifying agents and stabilizers.  (p. 11, ll. 26-30).
Rinsch discloses urolithin compounds to be highly water-insoluble which causes a problem in formulating urolithin compounds in aqueous formulations. (p. 2, ll. 22-26).  To overcome this problem Rinsch discloses preparing ester prodrugs such as the di-isoleucine ester of urolithin A which is more water soluble than the unesterified compound, which is hydrolysed to release free urolithin A and which leads to increased bioavailability of urolithin A (p. 5, ll. 10-17; p. 10, compound 4; Example 4s).  Rinsch specifically discloses performing solubility experiments or urolithin A, and of various ester prodrugs of it by HPLC. (Table 7).  It discloses that in all cases, the substituted urolithin compounds have a solubility at least 103 times that of the parent urolithin compound.  (p. 27, B).
As noted above, Rinsch discloses that the compounds can be formulated into liquid preparations by dissolving, suspending or emulsifying them in an aqueous or nonaqueous solvent, such as vegetable or other similar oils, synthetic aliphatic acid glycerides; and if desired, conventional additives, such as emulsifying agents and stabilizers.  (p. 11, ll. 26-30).  It also discloses the need to improve the solubility of the urolithin compound.  But it does not disclose that the urolithin compound is formulated with medium-chain triglycerides specifically, and further does not disclose lecithin and glycerol monostearate.
In fact, multiple cumulative references show preparing DBP compounds with vegetable or other similar oils, containing medium-chain fatty acids, and/or by directly adding the fatty acids.  The references below are indicative.
Ghosal discloses a composition of dibenzo-alpha-pyrone compound (DBP) of Formula I, EPA and DHA

    PNG
    media_image9.png
    187
    233
    media_image9.png
    Greyscale

(claims 1 and 3), wherein the DBP is 3,8-dihydroxydibenzo-alpha-pyrone (urolithin A) (claim 5).
Ghosal further discloses a snack bar (i.e. oral administration) comprising 0.5-30% of a dibenzo-alpha-pyrone compound (DBP), natural coconut oil and lecithin, or alternatively a composition and a soft gelatin capsule, wherein the DBP is 3,8-dihydroxydibenzo-alpha-pyrone (aka urolithin A) which is the DBP preferably used in the biological examples of Ghosal.  (Examples 29 and 10-18, Scheme 11; [0099]; claim 5). Per Applicant’s specification, coconut oil, (olive) oil and (cocoa) butter contain medium-chain triglycerides.

    PNG
    media_image10.png
    404
    314
    media_image10.png
    Greyscale

Ghosal 2 relates to a pharmaceutical or veterinary or nutritional or personal care composition comprising coenzyme Q10, reduced CoQ10, or mixtures thereof and oxygenated dibenzo-alpha-pyrone (DBP) or an amino acyl ester thereof. (Abstract).  Preferably, the inventive composition is in the form of, for example, oil or fatty gel. Preferably, the DBP is 3,8-dihydroxy dibenzo-alpha-pyrone (urolithin A). (col. 2, ll. 55-60; Example 2).
Per Ghosal 2, pharmaceutical or nutritional preparations suitable for oral administration are hard gelatin capsules and also soft gelatin capsules.  In soft capsules, the inventive compound is preferably dissolved or suspended in a suitable liquid, such as fatty oil.  (col. 7, ll. 14-22).  
Per Ghosal 2, suitable emollients include, inter alia, fatty acids, fatty alcohols and esters. Fatty acids typically have from about 10 to 30 carbon atoms, i.e. myristic acid. (col. 9, ll. 6-15).  It is noted that this disclosure encompasses capric acid, which is a C10 fatty aicd.  The long-chain fatty acid ester of glycerol can be selected to be, preferably, glyceryl stearate (aka glycerol monostearate). (col. 9, ll. 43-46; Examples 18 and 19).  Example 20 further discloses a lotion with anti-aging benefits comprising 3,8-dihydroxydibenzo-alpha-pyrone (aka urolithin A) with lecithin.
Rinsch, Ghosal and Ghosal 2 do not explicitly disclose that the medium-chain triglyceride makes up 20-99% of the composition.  
Sherris discloses benzo[c]chromen-6-one derivatives, to include the following compound SG00588, which is a species of Applicant’s formula (I).

    PNG
    media_image11.png
    108
    153
    media_image11.png
    Greyscale

Per Sherris, the benzo[c]chromen-6-one derivatives can be prepared in a formulation in the form of gels or non-aqueous liquid ([0035], [0038]).  Emollients, such as fatty acids, can be incorporated into the pharmaceutical or cosmetic compositions, and their levels may range from 0.5% to 50%, or can be between 5% and 30% by weight of the total composition. ([0048]).  Suitable fatty alcohols and acids include those compounds having from 10 to 20 carbon atoms--such compounds such as cetyl, myristyl, palmitic and stearyl alcohols and acids. ([0050], claims 19, 20, 22).
Rinsch, Ghosal, Ghosal 2 and Sherris do not explicitly disclose the particle size of the compounds of Formula (I), per Applicant’s claim 3.  As can be seen from Applicant’s specification, achieving particles of the claimed sizes is a result of micronisation, which is done by established milling methods in the art.
Kalindini discloses a formulation of Shilajit, which is standardized dietary supplement ingredient extracted and processed from Shilajit bearing rocks, containing not less than about 50% to 60% by weight fulvic acids (FAs), at least about 10% by weight dibenzo-alpha-pyrone chromoproteins, and at least 0.3%, or more, by weight total dibenzo-alpha-pyrones (DBPs). (Abstract, [0023]).  Kalindini discloses that in compositions intended for administration to the respiratory tract, including intranasal compositions, the compound will generally have a small particle size for example of the order of 5 microns or less. Such a particle size may be obtained by means known in the art, for example by micronization. ([0079]).  The compositions may take such forms as suspensions, solutions, or emulsions in oily or aqueous vehicles, and may contain formulation agents such as suspending, stabilising and/or dispersing agents. ([0076]).
Accordingly, it would have been obvious to a person of skill in the art at the time of the invention to combine the teachings of Rinsch, Ghosal, Ghosal 2, Sherris and Kalindini in order to practice Applicant’s claimed method of enhancing muscle performance with a composition of urolithins with medium chain triglycerides, as claimed by Applicant.  The skilled artisan would have been motivated to do so, because Rinsch discloses the low solubility of urolithins, and the need to increase it in order to improve bioavailability, and itself provides a means to do so with compositions of the compounds formulated into liquid preparations by dissolving, suspending or emulsifying them in an aqueous or nonaqueous solvent, such as vegetable or other similar oils, synthetic aliphatic acid glycerides; and if desired, conventional additives, such as emulsifying agents and stabilizers.  It further discloses enhancing muscle performance and treating muscle degenerative diseases as claimed by Applicant.  Ghosal, Ghosal 2 and Sherris specifically disclose that such compositions of urolithins are known in the art.  Kalindini further discloses that preparing a small particle size of the compounds by micronization is known in the art.  Accordingly, the skilled artisan would have been motivated to increase the solubility and bioavailability of urolithins in an oily composition, such as one comprising fatty acids, and to use other means of improving solubility, such as with compounds known to do so, i.e. known emulsifiers and stabilisers, in order to prepare a composition with improved properties (solubility and bioavailability), and to thus enhance its muscle performance therapeutic effect on administration.

Claim Objections

Claim 8 is objected to because of the following informalities: the word “calprylic” is a misspelling of “caprylic”.  Appropriate correction is required.

Allowable Subject Matter

The Examiner called Applicant on 8/11/2021, and left a detailed message with an indication for allowable subject matter consistent with the prosecution in the parent patent application 15/757,293, which is now allowed as US patent No. 10,695,320, and further consistent with similar changes to the claims as in now allowed US patent No. 10,988,453.  
Specifically, the Examiner proposed to amend the composition of claim 25 to recite the ingredients of the allowed composition in the ‘293 application, namely:

    PNG
    media_image12.png
    170
    617
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    374
    472
    media_image13.png
    Greyscale
.
The Examiner noted that the rationale for these proposals was made of record in the ‘293 application, and is based on the superior and unexpected results of using the combination of micronized urolithin A and medium-chain tryglycerides, such as in Example 1, Table 2, and formulations 66-68 of the specification. This is noted in further detail on the record in the ‘293 application:

    PNG
    media_image14.png
    738
    634
    media_image14.png
    Greyscale

She further proposed to cancel claims 2-6, consistent with the above changes, and to amend claim 7 to recite that the urolithin is “urolithin A”.
The Examiner has subsequently also noticed a misspelling of the word “calprylic”, instead of of “caprylic”, which needs to be corrected in claim 8.
Applicant’s attorney Dana M. Gordon called the Examiner back, and without providing a reason indicated that she would like to instead get an office action.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627